THE STATE OF TEXAS
                        MANDATE
             *********************************************
TO THE COUNTY COURT AT LAW OF VAN ZANDT COUNTY, GREETING:

        Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 22nd
day of July, 2015, the cause upon appeal to revise or reverse your judgment between

 RON SEALE, INDIVIDUALLY AND AS THE REPRESENTATIVE OF THE ESTATE
                  OF CLARA LAVINIA SEALE, Appellant

                       NO. 12-15-00004-CV; Trial Court No. CV04637

                                Opinion by Brian Hoyle, Justice.

             HORACE TRUETT SEALE AND WIFE, NAN SEALE, Appellee

was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came to be heard on the appellate record and briefs filed herein, and the
same being considered, it is the opinion of this court that there was no error in the order of
dismissal.

        It is therefore ORDERED, ADJUDGED and DECREED that the order of dismissal of the
court below be in all things affirmed, and that all costs of this appeal are hereby adjudged
against the appellant, RON SEALE, for which execution may issue, and that the decision be
certified to the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 25th day of November, 2015.

                       PAM ESTES, CLERK


                       By: _______________________________
                           Chief Deputy Clerk